Citation Nr: 0827272	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1968 
to October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In its July 2004 rating decision, the RO also denied the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  However, he did not perfect an appeal of 
those claims by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2007).  Therefore, those 
issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the PTSD claim, the Board 
finds that additional development of the evidence is 
required.

In disability compensation (service-connection) claims, 
service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The establishment of service 
connection for PTSD requires (1) medical evidence diagnosing 
PTSD in accordance with VA regulations, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran did not engage in combat with the enemy, or if 
the veteran engaged in combat, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 
9 Vet. App. 389, 395 (1996).

The veteran contends that he suffers from PTSD as the result 
of two stressors during service in Vietnam.  A review of 
service personnel records (SPRs) confirms that he served in 
Vietnam from September 1970 to September 1971.  First, the 
veteran states that while serving in Binh Thuy in October 
1970, he saw two enemy bodies floating in the Mekong River.  
Second, he states that he was exposed to mortar, direct small 
arms fire, and rocket attacks sometime during his service in 
Vietnam.  See PTSD questionnaire dated in April 2004; 
psychiatric evaluation report from Dr. R.O. dated in October 
2006.  As for symptoms of PTSD, the veteran reports 
difficulties with sleep, intrusive memories and thoughts of 
combat and the war zone, depression, agitation, anger and 
rage, as well as being jumpy and easily startled.  See 
psychiatric evaluation report from Dr. R.O., Ph.D., dated in 
October 2006.

Here, a private psychiatric evaluation by Dr. R.O. dated in 
October 2006 diagnosed the veteran with PTSD due to the in-
service stressors listed above.  However, the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood, 1 Vet. App. at 192.  
Further, Dr. R.O. cannot provide supporting evidence that a 
claimed in-service event actually occurred based on a post-
service medical examination.  Moreau, 9 Vet. App. at 395-96.  
Thus, the remaining question for the non-combat stressors is 
whether there is credible supporting evidence that the 
alleged in-service stressors actually occurred.

To verify the veteran's in-service stressors, the RO should 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) (previously known as U.S. Armed Services 
Center for Unit Records Research (USASCURR)) to request unit 
records, naval shore station history records, or additional 
information that would verify the veteran's alleged in-
service stressors.  In that respect, VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(c)(3).  The veteran is seeking 
service connection for PTSD; however, the RO has made no 
attempts to verify the veteran's alleged in-service 
stressors, instead finding that the evidence does not include 
a verified stressor event in service.  The RO should contact 
JSRRC and provide them with the veteran's service dates, unit 
identification, the names of servicemen involved, and the 
approximate dates of the two stressor incidents noted above.  
The Board finds that a remand is in order to verify in-
service stressors for PTSD.

The Board adds that even though the veteran has not provided 
specific dates for the alleged stressors, it finds that the 
veteran has provided sufficient information, when combined 
with his SPRs, to allow further research for verification.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to request a search of unit records for 
the U.S. Navy, unit comrivpat flotilla 5, 
to determine whether that unit came under 
rocket/mortar attack while serving in Binh 
Thuy during the period of September 1970 
to September 1971.  The RO should also 
request a search of records for reports of 
enemy dead bodies sighted in the Mekong 
River in October 1970.  A copy of the 
veteran's SPRs, with his description of 
the incidents, should be forwarded to 
JSRRC, along with the request. 

2.  If the RO obtains evidence confirming 
that the veteran's unit came under hostile 
fire or that the veteran witnessed bodies 
of the enemy floating in the Mekong River 
during the relevant time period, the 
veteran should be afforded a VA 
examination as necessary to determine 
whether a current diagnosis of PTSD is 
appropriate, and if so, whether that 
diagnosis may be etiologically related to 
the verified stressors.  Only the 
stressor(s) that are actually confirmed by 
JSRRC should be considered.  

The claims file must be made available to 
the examiner in connection with the 
examination.  The examiner should note in 
the examination report that pertinent 
documents in the claims file, including 
the information regarding stressor 
verification, were reviewed in conjunction 
with the examination.  Any indicated 
relevant tests must be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater likelihood) that the 
veteran has PTSD as a result of his 
verified in-service stressors.  Any 
opinions expressed by the reviewer must be 
accompanied by a complete rationale.

3.  After completing the above 
development, the RO should readjudicate 
the issue on appeal, considering any new 
evidence secured since the January 2007 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




